Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledged Receipt
Applicant’s arguments with respect to amended claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A Final Rejection is being issued in this paper with regards to amended Claims 1-20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is not clear how “a fishing rod ruler having an elongate body with a number of length marks/markings” (line 3 in independent Claim 17 and lines 3-4 in independent Claim 18) can have the body “temporarily” applied/positioned to the fishing rod, yet have the marks under the “finishing layer” (Claim 17) or have the “finishing layer” over the markings (Claim 18) since the “finishing layer” does not  It is understood that when you have the body and markings under the “finishing layer” this then doesn’t allow for the body to be “temporarily” placed.
With respect to claim 17-20: the prior art of record has not been applied to independent claim 17 & independent claim 18 and to their dependent claims 19-20 due to the lack of description as stated above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5 and 14-16 is/are rejected under 35 U.S.C. 102 as being anticipated by Barrett (AU 20001100076 A4).

	With respect to independent claim 1, Barrett discloses/disclose a fishing rod ruler (rod ruler in lines 6-9, page 3), comprising an elongate flexible body with a number of length markings provided thereon, the elongate flexible body to be at least temporarily applied to a fishing rod (plastic strip is an elongated flexible body with numbered increments and is adhered with an adhesive which is understood to provide a temporary attachment onto the fishing rod in lines 4-9, page 3), wherein the body is provided with length markings to provide markings onto the fishing rod (plastic strip with numbered increments are adhered with an adhesive onto the fishing rod in lines 4-9, page 3), and the body is only temporarily applied to the fishing rod whilst the markings are provided onto the fishing rod 

With respect to claim 2, Barrett teach(es) the fishing rod ruler of Claim 1. Barrett further disclose(s) wherein the body is self-adhesive on a removable backing sheet or substrate (lines 14-17, page 3).

With respect to claim 3, Barrett teach(es) the fishing rod ruler of Claim 1. Barrett further disclose(s): wherein the markings are transferable onto the fishing rod (lines 4-9, page 3).

With respect to claim 5, Barrett teach(es) the fishing rod ruler of Claim 1. Barrett further disclose(s): wherein the body is manufactured from a non-extensible plastic material (line 19, page 3).

With respect to claim 14, Barrett teach(es) the fishing rod ruler of Claim 1. Barrett further disclose(s): wherein the body has alternating wider portions on the body and narrower portions on the body with the length markings provided in the wider parts of the body (lines 27-29, page 3).

With respect to claim 15, Barrett teach(es) the fishing rod ruler of Claim 1. Barrett further disclose(s): wherein the length markings are provided in a high contrast colour (lines 22-23, page 3).

With respect to claim 16, Barrett teach(es) the fishing rod ruler of Claim 1. Barrett further disclose(s): wherein the length markings are luminous or reflective (lines 21-22, page 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrett in view of Troyer et al. (US 4,149,320).

	With respect to Claim 4, Barrett disclose(s): wherein the length markings are (lines 8-9, page 3) in the form of one or more shaped cutouts or openings in order to allow a marking material to be applied over the top of the elongate flexible body (Barrett teach(es) a ruler [lines 4-6, page 3], but do(es) not appear to teach in the form of one or more shaped cutouts or openings in order to allow a marking material to be applied over the top of the elongate flexible body. However, this functionality is taught in Troyer et al. as explained below) in order to provide the markings on to the fishing rod (lines 8-9, page 3).
	With respect to Claim 4, Barrett fail(s) to disclose the following italicized portion of Claim 4: in the form of one or more shaped cutouts or openings in order to allow a marking material to be applied over the top of the elongate flexible body.
	However, Troyer et al. teach(es) a ruler (Fig. 1) including in the form of one or more shaped cutouts or openings in order to allow a marking material to be applied over the top of the elongate flexible body (10 in Fig. 1). Utilizing cutouts or openings allows increased visibility of the location of the markings on the ruler.
Barrett, with the teachings of Troyer et al., for the purpose of increased visibility of the location of markings on the ruler.

	Regarding Claim 6, Barrett disclose(s) the ruler of Claim 1.  Barrett fail(s) to disclose wherein the body is provided with a number of shaped cutout portions provided on both lateral side edges of the elongate flexible body.
	However, Troyer et al. teach(es) a ruler (Fig. 1) including wherein the body is provided with a number of shaped cutout portions provided on both lateral side edges of the elongate flexible body (10 in Fig. 1). Utilizing a cutout increases visibility of the location of a marking on the ruler.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Barrett, with the teachings of Troyer et al., for the purpose of increasing visibility of the location of a marking on the ruler.


	Regarding Claim 7, Barrett disclose(s) the ruler of Claim 1.  Barrett fail(s) to disclose wherein the body is provided with at least one shaped cutout portions provided on at least one end edge.
	However, Troyer et al. teach(es) a ruler (Fig. 1) including wherein the body is provided with at least one shaped cutout portions provided on at least one end edge (10 in Fig. 1). Utilizing a cutout increases visibility of the location of a marking on the ruler.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Barrett, with the teachings of Troyer et al., for the purpose of increasing visibility of the location of a marking on the ruler.




	Regarding Claim 8, Barrett disclose(s) the ruler of Claim 1.  Barrett fail(s) to disclose wherein the body is provided with a number of incisions provided on both lateral side edges of the elongate flexible body.
	However, Troyer et al. teach(es) a ruler (Fig. 1) including wherein the body is provided with a number of incisions provided on both lateral side edges of the elongate flexible body (10 in Fig. 1). Utilizing an incision increases visibility of the location of a marking on the ruler.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Barrett, with the teachings of Troyer et al., for the purpose of increasing visibility of the location of a marking on the ruler.


	Regarding Claim 9, Barrett disclose(s) the ruler of Claim 1.  Barrett fail(s) to disclose wherein the body is provided with at least one incision provided on at least one end edge.
	However, Troyer et al. teach(es) a ruler (Fig. 1) including wherein the body is provided with at least one incision provided on at least one end edge (10 in Fig. 1). Utilizing an incision increases visibility of the location of a marking on the ruler.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Barrett, with the teachings of Troyer et al., for the purpose of increasing visibility of the location of a marking on the ruler.




	Regarding Claim 10, Barrett disclose(s) the ruler of Claim 1.  Barrett fail(s) to disclose wherein the body is provided with a number of lines of weakness provided on both lateral side edges of the elongate flexible body.
	However, Troyer et al. teach(es) a ruler (Fig. 1) including wherein the body is provided with a number of lines of weakness provided on both lateral side edges of the elongate flexible body (12 in Fig. 1). Utilizing lines of weakness increases visibility of the location of a marking on the ruler.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Barrett, with the teachings of Troyer et al., for the purpose of increasing visibility of the location of a marking on the ruler.


	Regarding Claim 11, Barrett disclose(s) the ruler of Claim 1.  Barrett fail(s) to disclose wherein the body is provided with at least one line of weakness provided on at least one end edge. 
	However, Troyer et al. teach(es) a ruler (Fig. 1) including wherein the body is provided with at least one line of weakness provided on at least one end edge (12 in Fig. 1). Utilizing a line of weakness increases visibility of the location of a marking on the ruler.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Barrett, with the teachings of Troyer et al., for the purpose of increasing visibility of the location of a marking on the ruler.



Claim 12, Barrett disclose(s) the ruler of Claim 1. Barrett fail(s) to disclose wherein the body is provided with a number of frangible portions provided on both lateral side edges of the elongate flexible body.
	However, Troyer et al. teach(es) a ruler (Fig. 1) including wherein the body is provided with a number of frangible portions provided on both lateral side edges of the elongate flexible body (12 in Fig. 1). Utilizing frangible portions increases visibility of the location of a marking on the ruler.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Barrett, with the teachings of Troyer et al., for the purpose of increasing visibility of the location of a marking on the ruler.


	Regarding Claim 13, Barrett disclose(s) the ruler of Claim 1. Barrett fail(s) to disclose wherein the body is provided with at least one frangible portion provided on at least one end edge.
	However, Troyer et al. teach(es) a ruler (Fig. 1) including wherein the body is provided with at least one frangible portion provided on at least one end edge (12 in Fig. 1). Utilizing a frangible portion increases visibility of the location of a marking on the ruler.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Barrett, with the teachings of Troyer et al., for the purpose of increasing visibility of the location of a marking on the ruler.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
The following references relate to rulers and decorations on fishing rods: US 10004213 (Britz); US 4995188 (Ewing); US 461106 (Oberly); US 10856534 (Waters); US 20080083152 A1 (Wang): US 20100077649 A1 (Giacobbe); US 10426150 (Yokoyama); JP 06024119 (Sato).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
24 February 2021         

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861